Exhibit 10.38

Separation AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into and
made effective as of February 3, 2017 (the “Effective Date”) by and between
CANDANCE A. HENDERSON (the “Employee”) and AMERICAN ADDICTION CENTERS, INC. (the
“Employer”).

1.Separation Date.  The Employee acknowledges that the Employee's employment
with the Employer will end effective February 3, 2017 (the “Separation
Date”).  The Employer will pay the Employee’s regular pay through the Separation
Date.

2.Consideration.  In exchange for the release of claims and other covenants and
promises by the Employee detailed in this Agreement, the Employer agrees to pay
the Employee Five Hundred Fifty Thousand Dollars ($550,000.00), which amount
shall be divided and payable in equal payments in accordance with the normal
payroll schedule of the 10th and 25th of each month, following the expiration of
the Release Consideration Period (as defined below) and ending on December 25,
2017, plus the continuation of health benefits coverage through December 31,
2017 (the “Separation Amount”).  All payments are less applicable deductions
required by law.  The Employer will issue the Employee a Form W-2 for the
Separation Amount in the normal course of business.  Employee acknowledges that
the Separation Amount is in addition to any compensation Employee has earned
from the Employer and that Employee would not be entitled to the Severance
Amount but for her execution of this Agreement.  

3.Acknowledgment of No Other Payments or Benefits.  Except for payments set
forth in Sections 1 and 2 hereof and any vested benefits under the Employer’s
401(k) savings plan to be paid in accordance with such plan, no other payments,
bonuses or benefits will be made by the Employer to the Employee.  The Employee
acknowledges that the Employee has no entitlement to, or any right to make any
claim for, any additional payments, commissions, bonuses or benefits by the
Employer of any kind whatsoever.  Subject to the continuation of health benefits
as set forth above, the Employee’s eligibility for coverage as an active
employee under all employee benefit plans maintained by the Employer terminate
on the last day of the month following the Separation Date.  Following the
continuation of health benefits as set forth above, any further continuation of
health benefits coverage will be at the Employee’s expense to the extent and for
the period provided by law.

4.Non-Admission.  The Employee understands and acknowledges that this Agreement
is in no way an admission of any legal liability or wrongdoing by the Employer
for any acts or omissions with respect to the Employee, including without
limitation, the Employee’s employment with, or separation of employment from the
Employer, with all such wrongdoing or liability being expressly denied.  

5.Release.  The Employee hereby releases the Employer, together with all of the
Employer’s parents, subsidiaries, affiliates and divisions, including all
related companies, employee leasing companies, and as to each, their respective
successors and assigns, general and limited partners, directors, officers,
representatives, attorneys, shareholders, agents, employees, and their
respective heirs and personal representatives (collectively, the “Releasees”),
from any and all claims, causes of action, grievances, expenses, liabilities,
costs (including attorneys’

 

--------------------------------------------------------------------------------

 

fees), obligations (whether known or unknown), that in any way arise from, grow
out of, or are related to the Employee’s employment with the Employer,
Employee’s termination of employment with the Employer, or events that occurred
before the date Employee executes this Agreement (collectively, the “Released
Claims”).  Employee also represents and warrants that Employee has not sold,
assigned or transferred any Released Claims.

The Released Claims include, without limitation, any rights or claims in law or
equity for breach of contract, wrongful termination or past wages under
applicable state law; claims relating to discrimination, harassment,
retaliation, accommodation, or whistle blowing (for example, claims under the
Age Discrimination in Employment Act (“ADEA”); claims relating to benefits (for
example, claims under the Employee Retirement Income Security Act of 1974);
claims relating to employee leave (for example, claims under the Family and
Medical Leave Act); claims relating to mandatory notifications (for example,
claims under the Worker Adjustment and Retraining Notification Act or the Fair
Credit Reporting Act); claims relating to worker safety (for example, claims
under the Occupational Health and Safety Act of 1970); or claims for personal
injury, defamation, mental anguish, injury to health and personal reputation;
and any other related claim under federal, state or local law of any form
against Releasees; provided, however, that this release does not extend to
rights or claims the release of which is expressly prohibited by law or that may
arise after the Effective Date of this Agreement.  The Employee understands that
the categories and statutes listed above are for example only, and that the
Employee is waiving all claims, whether based on federal, state, or local law,
common law or otherwise.  

As part of this release, the Employee covenants and agrees not to file, commence
or initiate any suits, grievances, demands or causes of action against any
Releasee based upon or relating to any Released Claim forever discharged
pursuant to this Agreement.  In accordance with 29 C.F.R. § 1625.23(b), this
covenant not to sue is not intended to preclude Employee from bringing a lawsuit
to challenge the validity of the release language contained in this
Agreement.  If Employee breaches this covenant not to sue, Employee hereby
agrees to pay all of the reasonable costs and attorneys’ fees actually incurred
by the Releasees in defending against such claims, demands, or causes of action,
together with such and further damages as may result, directly or indirectly,
from that breach.  Moreover, Employee agrees that Employee will not persuade or
instruct any person to file a suit, claim, or complaint with any state or
federal court or administrative agency against the Releasees.  The parties agree
that this Agreement will not prevent Employee from filing a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”), or its
equivalent state or local agencies, or otherwise participating in an
administrative investigation.  However, to the fullest extent permitted by law,
Employee agrees to relinquish and forgo all legal relief, equitable relief,
statutory relief, reinstatement, back pay, front pay, and any other damages,
benefits, remedies, and relief to which Employee may be entitled as a result of
any claim, charge, or complaint against the Releasees and agrees to forgo and
relinquish reinstatement, all back pay, front pay, and other damages, benefits,
remedies, and relief that Employee could receive from claims, actions, or suits
filed or charges instituted or pursued by any agency or commission based upon or
arising out of the matters that are released and waived by this Agreement.  The
Parties intend that this paragraph and the release of claims herein be construed
as broadly as lawfully possible.

2

--------------------------------------------------------------------------------

 

6.Acknowledgement Regarding Wages. The Employee acknowledges and agrees that
following the payment set forth in Section 1 hereof, the Employee:  (a) has
received all pay to which the Employee was entitled during the Employee's
employment with the Employer; (b) is not owed unpaid wages or unpaid overtime
compensation by the Employer; and (c) does not believe that the Employee's
rights under any state or federal wage and hour laws, including the federal Fair
Labor Standards Act (“FLSA”), were violated by any Releasee during the
Employee's employment with the Employer.

7.Disclosure.  The Employee acknowledges and warrants that the Employee is not
aware of, or that the Employee has fully disclosed to the Employer in writing,
any matters for which the Employee was responsible or which came to the
Employee's attention as an employee of the Employer that might give rise to,
evidence or support any claim of illegal or improper conduct, regulatory
violation, unlawful discrimination, retaliation or other cause of action against
the Employer.

8.Compliance with Older Worker Benefit Protection Act.

 

a.

Consideration Period.  The Employee acknowledges and understands that the
Employee has a period of up to twenty-one (21) days from receipt of this
Agreement to consider its terms, although the Employee need not take that long
and that Employee hereby waives any and all additional rights to any further
review period.  If the Employee has not executed this Agreement and returned it
to the Employer within twenty-one (21) days, this Agreement will be cancelled
and will have no effect.  

 

b.

Revocation Period.  The Employee acknowledges and understands that, for a period
of seven (7) days following the Employee’s signing of this Agreement, the
Employee may revoke Employee's acceptance by delivering a written revocation to
Kathryn Sevier Phillips, who is the Chief Legal Officer, General Counsel and
Secretary, for the Employer, via email at ksphillips@ContactAAC.com.  If the
Employee timely revokes this Agreement, all of its provisions will be null and
void.  This Agreement will not be effective or enforceable and no Severance
Amount will be provided to Employee until the expiration of the seven (7) day
period for revocation has expired.   Collectively, the twenty-one (21) day
consideration period and seven (7) day revocation period shall be referred to as
the “Release Consideration Period.”

 

c.

Knowing and Voluntary Execution.  The Employee acknowledges that the Employee is
hereby advised and encouraged to consult with an attorney of the Employee's
choice before signing this Agreement; that the Employee has carefully read and
fully understands the terms and conditions of this Agreement in their entirety
and is fully satisfied with its terms, including without limitation, the
consideration to be paid to Employee by Employer; that the Employee has had an
adequate opportunity to consider the Agreement; that the Employee knowingly and
voluntarily assents to all the terms and conditions contained in this Agreement
without any duress, coercion or undue influence by the Employer, its
representatives, or any other person; that Employee has no pending claim,
complaint, grievance with any federal or state agency or any court seeking money
damages or relief against Releasees; that Employee is not waiving rights or
claims that may arise after the date

3

--------------------------------------------------------------------------------

 

 

of this Agreement is executed and that the Employee is not suffering from any
disability or condition that would render the Employee unable to enter into this
Agreement.

9.Non-Disparagement. To the extent permitted by law, Employee affirms and agrees
that she will not, at any time after the date hereof, make any remarks or
comments, orally or in writing, to anyone, via media or otherwise, which remarks
or comments reasonably could be construed to be derogatory or disparaging to any
of the Releasees, or to any of the Employer's current or former directors,
officers, employees, products or services, or which comments reasonably could be
anticipated to be damaging or injurious to the reputation or good will of same.
The term “media” includes, without limitation, radio, television, film,
internet, and social media such as Twitter and Facebook.  This Section 9 does
not in any way interfere with any Party’s right and responsibility to give
truthful testimony under oath.

10.Return of Property; Confidential Information.  The Employee represents that
the Employee has not retained, but rather has returned to the Employer, all
property and business records of Releasees in any form and all copies of such
records.  To the extent such information was in electronic form, the Employee
represents that the Employee has irretrievably deleted it to the best of the
Employee's ability and will take no steps to retrieve it.  The Employee also
acknowledges that, in the Employee's position with the Employer, the Employee
had access to the Employer’s confidential information, including, without
limitation, confidential client and treatment information, protected by 42 CFR
Part 2,  confidential financial records; financial and other plans; marketing
methods and systems; advertising strategies and methods; strategic plans;
databases; payroll information; information regarding suppliers; reports
prepared by consultants; training materials; management and administrative
systems; and other business information (collectively and separately,
“Confidential Information”).  The Employee agrees not to use or disclose such
Confidential Information to any third parties for so long as it remains
confidential to the public and to comply with all federal securities laws and
trading policies of the Employer, as applicable.   If the Employee does not
comply with the provisions of this Section 10, the Employee will be liable to
the Employer for any damages incurred as a result of such noncompliance, as well
as liquidated damages referred set forth in Section 12 hereof.  The Employee
also acknowledges that equitable relief, including, without limitation, specific
performance by injunction, would be an appropriate remedy for the breach of this
Section 10.  

11.Non-Solicitation of Employer’s Employees, Marketing Sources and Contractor
Relationships.  In further consideration for the payment of the Severance
Amount, the Employee agrees not to, for a period of two years following
Employee’s termination of employment, directly or indirectly, on the Employee’s
behalf or on behalf of or in conjunction with any person or legal entity,
recruit, solicit, or induce, or attempt to recruit, solicit, or induce, any
employee or independent contractor (specifically including without limitation,
marketing or development sources and physicians) of the Employer to terminate
their employment or independent contractor relationship with the Employer.  

12.Liquidated Damages.  It is agreed that in the event of a breach of the
provisions of this Agreement by Employee, it would be impractical or extremely
difficult to fix actual damages to the Employer.  Therefore, Employee agrees
that in the event of such a breach, Employee shall repay to the Employer, as
liquidated damages, and not as a penalty, all payments made toward

4

--------------------------------------------------------------------------------

 

the Separation Amount (and any future payments toward the Separation Amount
shall be forfeited), plus the sum of Ten Thousand Dollars ($10,000.00) per
occurrence, which represents reasonable compensation to the Employer for the
loss incurred because of such breach.

13.Cooperation.  The Employee agrees that it is an essential term of this
Agreement that the Employee cooperate with the Employer and its counsel at all
times in any internal or external claims, charges, audits, investigations,
and/or lawsuits involving the Employer of which the Employee may have knowledge
or in which the Employee may be a witness.  Such cooperation includes meeting
with the Employer representatives and counsel to disclose such facts as the
Employee may know; preparing with the Employer’s counsel for any deposition,
trial, hearing, or other proceeding; attending any deposition, trial, hearing or
other proceeding to provide truthful testimony; and providing other assistance
to the Employer and its counsel in the defense or prosecution of litigation as
may, in the sole judgment of the Employer’s counsel, be necessary, the Employer
agrees to reimburse the Employee for reasonable and necessary out-of-pocket
expenses incurred by the Employee in the course of complying with this
obligation, in each case that are pre-authorized by the Employer.  Nothing in
this Section 13 should be construed in any way as prohibiting or discouraging
the Employee from testifying truthfully under oath as part of, or in connection
with, any such proceeding.  

14.No Precedent.  The terms of this Agreement will not establish any precedent,
nor will this Agreement be used as a basis to seek or justify similar terms in
any subsequent situation involving persons other than the Employee.  This
Agreement may not be offered, used or admitted into evidence in any proceeding
or litigation, whether civil, criminal, arbitral or otherwise for such purpose.

15.Attorneys’ Fees.  The Employee agrees that if the Employee breaches any
provision or obligation of this Agreement, the Employer is entitled to recover
from the Employee all costs, including reasonable attorneys’ fees and expenses,
incurred by it in enforcing this Agreement, whether by filing suit or otherwise.

16.Entire Agreement.  This Agreement constitutes the entire understanding of the
parties, supersedes all prior oral or written agreements on the subject matter
of this Agreement and cannot be modified except by a writing signed by both
parties.

17.Choice of Law.  This Agreement will be governed and construed under the laws
of the State of Tennessee without regard to the conflict of laws principles of
that state.

18.Exclusive Jurisdiction and Venue.  The appropriate state or federal court in
Williamson County, Tennessee will be the exclusive jurisdiction and venue for
any dispute arising out of this Agreement.  The parties voluntarily submit to
the jurisdiction of these courts for any litigation arising out of or concerning
the application, interpretation or any alleged breach of this Agreement.

19.Binding Effect.  This Agreement inures to the benefit of, and is binding
upon, the parties and their respective successors and assigns.

5

--------------------------------------------------------------------------------

 

20.Captions.  The captions to the various sections of this Agreement are for
convenience only and are not part of this Agreement.

21.Severability.  If any provisions of this Agreement are determined to be
invalid or unenforceable for any reason, such determination will not affect the
validity of the remainder of this Agreement, including any other provision of
this Agreement.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that modification of such provision will make it
valid or enforceable, then such provision will be deemed to be so modified.

22.Waiver.  The waiver by either party of a breach by the other party of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by the party.

23.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute the same agreement.

24.Amendments. Any amendment to this Agreement must be in writing and signed by
duly authorized representatives of each of the Parties hereto and must expressly
state that it is the intention of each of the Parties hereto to amend the
Agreement.  No breach of any provision of this Agreement shall be deemed waived
unless the waiver is in writing signed by a duly authorized representative of
the waiving party.  Waiver of any one breach shall not be deemed a waiver of any
other breach of the same or any other provision of this Agreement.




6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

 

EMPLOYEE:

 

 

Date:  February 3, 2017

/S/ CANDANCE A. HENDERSON

CANDANCE A. HENDERSON

 

 

 

EMPLOYER:

 

 

 

AMERICAN ADDICTION CENTERS, INC.

Date:  February 3, 2017

By: /S/ MICHAEL T. CARTWRIGHT

Name:  Michael T. Cartwright

 

Title:  Chairman and Chief Executive Officer

 

7